Per Curiam
¶1 Eric Sobota sought discretionary review of the trial court order denying a waiver of civil *379filing fees and surcharges. A commissioner denied discretionary review, and Sobota moved to modify. See RAP 17.7.
¶2 We grant the motion to modify, grant discretionary review, accelerate review, reverse the trial court’s order, and remand with instructions to waive the filing fees and surcharges.
¶3 Sobota filed this action for personal injuries in King County Superior Court on May 2, 2014. Along with the complaint, Sobota filed a motion seeking a waiver of “civil filing fees and surcharges” and a supporting affidavit and financial statement.
¶4 On the same day, the trial court denied the motion for a fee waiver. The court found that Sobota was indigent but determined that his case “lacks merit” and declined to waive the filing fee, ruling that “the petitioner can save his money and file the case, but the public will not pay for it.”
¶5 In Jafar v. Webb, 177 Wn.2d 520, 523, 303 P.3d 1042 (2013), our Supreme Court held that once the trial court determines that a civil litigant is indigent under GR 34, it must waive all filing fees and surcharges:
We hold GR 34 provides a uniform standard for determining whether an individual is indigent and further requires the court to waive all fees and costs for individuals who meet this standard. The rule was adopted to ensure that indigent litigants have equal access to justice. Any fees required of indigent litigants are invalid and must be waived under the rule.
¶6 Here, the trial court found Sobota was indigent under GR 34(a)(3)(B) (“his or her household income is at or below 125 percent of the federal poverty guideline”). Consequently, the court erred in denying Sobota’s request for a filing fee waiver.
¶7 The motion to modify is granted and review is accepted. We reverse the trial court’s order and remand with instructions to grant a waiver only of filing fees and surcharges in accordance with GR 34 and Jafar.
¶8 Reversed and remanded.